Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 8/31/2021.
Claims 16-22, 24-32, 34, and 35 are pending in the application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 22, 24-28, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Prizadeh et al. (US 20190258475, hereafter Prizadeh)  in view of applicant’s admitted statements regarding the technical background of the invention (hereafter “ABS”).
Per claim 16:
Prizadeh teaches:
 A system for applying patches to executable codes, comprising: a plurality of execution environments configured to execute said codes in different execution contexts (Pirzadeh, see at least [0028] A "secure 
 	 each of which corresponds to a respectively-associated set of reserved memory resources including non-volatile and volatile memory space (Pirzadeh, see at least [0008]; [0028] A "secure element" is an example of a trusted execution environment. A secure element securely stores applications and/or credentials (e.g., financial account numbers) and provides for secure execution of applications. The secure element may comprise a secure memory and execution environment that is a dynamic environment to securely store application code and data and administer the secure execution of applications. The secure element may comprise computing logic, such as a 8-32 bit CISC/RISC processor, a crypto processor for encrypting, decrypting and signing data packets using security algorithms such as AES, DES, ECC, a random number generator, a secure memory (e.g., implemented as ROM, RAM, and/or EEPROM/Flash), a communication interface and a memory management unit. The secure element may also provide delimited (i.e., with definable limits) memory for each application;  [0009] Some embodiments of the invention allow patches or updates to be applied to the payment device without re-loading all the executable code or re-personalizing all the payment data. Updated code may be loaded as a new version of the updatable applet while the previous version of the updatable applet may be deleted. When a new version of the updatable applet is implemented, the updatable applet may be linked to the static applet during instantiation. A function map may associate functions with their corresponding memory locations and may update accordingly when updated code is 
   	a control unit, including a computer, configured to apply the patches to said codes; wherein the control unit is configured to apply a specific patch to a specific code upon or after an execution environment configured to execute said specific code switches to one of the execution contexts while using its respectively-associated set of reserved memory resources, said one of the contexts corresponding to said specific code (Pirzadeh, see at least [0007] executable code (e.g., application code) may include two applets: an updatable applet and a static applet … the device may be a payment device that can be used to conduct payment transactions, and may be in the form of a payment enabled mobile device (e.g., a mobile phone, a tablet, or other suitable forms of portable communication device that a user can carry; [0009] patches or updates to be applied to the payment device without re-loading all the executable code or re-personalizing all the payment data. Updated code may be loaded as a new version of the updatable applet while the previous version of the updatable applet may be deleted. When a new version of the updatable applet is implemented, the updatable applet may be linked to the static applet during instantiation. A function map may associate functions with their corresponding memory locations and may update accordingly when updated code is added to the updatable applet. Previous data stored into the static applet may remain unaltered, which eliminates the need to re-
Prizadeh does not explicitly teach the different flavors of secure element: wherein the execution environments include at least an embedded Universal Integrated Circuit Card, eUICC, and an embedded Secure Element, eSE. However, ABS teaches herein such execution environments typically include at least an embedded Universal Integrated Circuit Card, eUICC, and an embedded Secure Element, eSE in a mobile phone (ABS,  see at least page 1, 10-30; page 4, lines 1-31 and page 5, line 1-5;   a mobile phone typically contains a so-called … eUICC and an embedded Secure Element…to remotely manage multiple mobile network operator subscriptions and to be compliant with GSMA specifications.  An eSE …for instant payment applications, which have prescribed functionality and a prescribed level of security).  It 
 	17.  The system of claim 16, further comprising a mapping between execution contexts and patches, wherein the control unit is configured to determine the specific patch to be applied by selecting a patch activated for the execution context according to said mapping (Pirzadeh, see at least [0009] allow patches or updates to be applied to the payment device without re-loading all the executable code or re-personalizing all the payment data …A function map may associate functions with their corresponding memory locations and may update accordingly when updated code is added to the updatable applet; [0011]  the updatable applet and a function map comprising addresses for the software functions in the updatable applet and the static applet. The method further comprises executing, by the data processor, the updatable applet and the static applet, through the access control software element, using the updated function map, to perform a process; [0022] where updates to the 
 	18.  The system of claim 16, wherein the patches are stored in memory locations different from the memory locations in which the codes are stored (Pirzadeh, see at least [0008] the updatable applet may refer to any data or code stored in a storage medium that may be updated or modified (e.g. an electrically-erasable programmable read only memory (EEPROM)) while the static applet may refer to any data or code stored in a storage medium that is unmodifiable or difficult to modify (e.g. a read-only memory (ROM)); [0009] A function map may associate functions with their corresponding memory locations and may update accordingly when updated code is added to the updatable applet; [0027] the storage medium storing the updatable applet may be a separate memory coupled to a secure element; [0030] a function map may associate each function with its corresponding location in memory. The function map may be accessed to determine the memory address of code to be executed when making a function call. The information stored in the function map may be updated to reflect a change made to the functionality of a function, which may be stored in a new memory location).
 	22.  The system of claim 16, wherein the control unit is a hypervisor or a common operating system (Pirzadeh, see at least [0090] An access control software element, such as firewall 370, may 
 	24.  The system of claim 16, wherein the execution environments include operating systems, and wherein the patches include patches of one or more codes executable by said operating systems (Pirzadeh, see at least [0090] An access control software element, such as firewall 370, may prevent unrestricted access between updatable applet 252 and static applet 253. Typically, functionality of an applet not exposed through a shared interface may be protected by the access control software element, such as a Java Card firewall. In some embodiments, other types of firewall protection or access controls may be implemented; note that the Java Card; [0050] Payment transactions in accordance with the invention may also be conducted in any other suitable manner. For example, instead of mobile device 200 communicating with merchant computer 102, a user's portable user device (e.g., a credit card, debit card, or smart card) may be used at an access device (e.g., a point of sale (POS) terminal) 
 	25.  The system of claim 16, wherein the codes include applets, and wherein the patches include patches of said applets (Pirzadeh, see at least [0010] When an update is implemented, the updatable applet is modified to incorporate not only the updated features, but may also include the equivalent functionality of original code of the static applet before the update if the original code is being replaced or patched; [0062]). 
Per claims 26-28 and 32, they are the method versions of claims 16-18 and 22, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 16-18 and 22 above. 
 	34.  The method of claim 26, further comprising implementing the method using a computer program comprising executable instructions that, when executed by the control unit, carry out the method (Pirzadeh, see at least [0011] a method for processing data using application code including a static applet comprising a first plurality of software functions and an updatable applet comprising a second plurality of software functions stored on a computing device, and an access control software element. The method comprises determining, by a data processor, that the application code (e.g., static applet and/or updatable applet) needs to be updated. The method further comprises updating, by the data processor, the updatable applet and a function map comprising addresses for the software 
   	35.  The method of claim 34, wherein the computer program is stored in a non- transitory computer-readable medium (Pirzadeh, see at least [0006] computer-readable mediums that enable a code update to an application installed on a device (e.g., a payment device) without requiring the update of the entire contents of the storage medium; [0008] According to embodiments of the present invention, the updatable applet may refer to any data or code stored in a storage medium that may be updated or modified (e.g. an electrically-erasable programmable read only memory (EEPROM)) while the static applet may refer to any data or code stored in a storage medium that is unmodifiable or difficult to modify (e.g. a read-only memory (ROM)). Both the static and updatable applets may comprise some or the entirety of the personalization data). 

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Prizadeh in view of Warnez et al. (US 20150172255, hereafter Warnez).
 	Per claims 19 and 29:
Prizadeh does not explicitly teach the verification includes checksum generation.  Warnez teaches wherein the control unit is further configured to generate checksums on the codes and the patches (Warnez, see at least [0005], a checksum …for the exe4cutable update program).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to .
 	Claims 20, 21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Prizadeh in view of McKenney et al. (US 20190391857, hereafter McKenney).
Per claim 20:
Prizadeh does not explicitly teach wherein the control unit is further configured to apply shared patches, said shared patches being shared by a plurality of codes in a specific execution context.  McKenney teaches wherein the control unit is further configured to apply shared patches, said shared patches being shared by a plurality of codes in a specific execution context (McKenney, see at least  [0040] Each CPU 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8 (or elsewhere). As part of this program execution logic, update operations (updaters) 18 may execute within a process, thread, or other execution context (hereinafter "task") on any of the CPUs 4. Each updater 18 may run periodically to perform updates on a set of shared data 16 that may be stored in the shared memory 8).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined McKenney’s shared update date with Prizadeh’s secure element patching to modify Prizadeh’s patching system to incorporate shared update as taught by Warnez, with a reasonable expectation of success, since they are analogous 
 	21.  The system of claim 20, wherein the control unit is configured to apply the shared patches by loading the patches into memory locations which are shared by the codes in the specific execution context (McKenney, see at least [0040] Each CPU 4 is operable to execute program instruction logic under the control of a software program stored in the memory 8 (or elsewhere). As part of this program execution logic, update operations (updaters) 18 may execute within a process, thread, or other execution context (hereinafter "task") on any of the CPUs 4. Each updater 18 may run periodically to perform updates on a set of shared data 16 that may be stored in the shared memory 8).
Per claims 30 and 31, they are method versions of claims 20 and 21, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 20 and 21 above. 
 	
     					 Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual .
Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
The applicant states that the claim term “execution context” refers to: a set of allocated resources ..." such as reserved memory resources including volatile and nonvolatile memory space.  
In response, it is noted that a secure element is a trusted execution environment securely storing applications or credentials including financial accounts for secure application execution, that is, the SE contains a secure memory and environment for securely storing application and data and administering the secure application executions. Pirzadeh particularly teaches that such secure memory resources of the SE comprises ROM, RAM etc. for each application (Pirzadeh, see at least [0008]; [0028] A "secure element" is an example of a trusted execution environment. A secure element securely stores applications and/or credentials (e.g., financial account numbers) and provides for secure execution of applications. The secure element may comprise a secure memory and execution environment that is a dynamic environment to securely store application code and data and administer the secure execution of applications. The secure element may comprise computing logic, such as a 8-32 bit CISC/RISC processor, a crypto processor for encrypting, decrypting and signing data packets using security algorithms such as AES, DES, ECC, a random number generator, a secure memory (e.g., implemented as ROM, RAM, and/or EEPROM/Flash), a communication interface and a memory management unit. The secure element may also provide delimited (i.e., with definable limits) memory for each application). If applicant means anything more, this has to be brought to the claims.
  Conclusion

US 20200272446 is related to interoperating between bundle download process and eSIM profile download process by SSP terminal where the SE can be divided into UICC and eSE;
US 20200050491 I related to eSE and eUICC with an independent ownership of an OS and resources;
US 20130283257 is related to user identify module update without service interruption.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/INSUN KANG/               Primary Examiner, Art Unit 2193